Case 2:19-cr-00097-GRB Document 108 Filed 12/28/20 Page 1 of 1 PageID #: 1741



                                                                                                                       575 Madison Avenue
                                                                                                                       New York, NY 10022-2585
                                                                                                                       +1.212.940.8800 tel
                                                                                                                       katten.com..


                                                                                                                       MICHAEL M. ROSENSAFT
                                                                                                                       michael.rosensaft@katten.com
                                                                                                                       +1.212.940.6631 direct
                                                                                                                       +1.212.940.8776 fax



December 28, 2020

VIA ECF

The Honorable Gary R. Brown
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re:     United States v. Michael Cohn, 19 Cr. 97 (GRB)

Dear Judge Brown:

        This firm represents Michael Cohn in the above-referenced matter. On September 8, 2020,
Mr. Cohn voluntarily waived indictment and pled guilty to a one-count misdemeanor information
charging theft of government property whose value is less than $1,000. Mr. Cohn’s sentencing is
currently scheduled for January 11th at 11:00 a.m.

       Defense counsel writes to request that Mr. Cohn’s sentencing be adjourned until early
March at a date convenient to the Court. This request is being made in light of the current COVID-
19 pandemic, for which all in-person proceedings have been temporarily suspended in accordance
with Administrative Order 2020-26-1. In addition, this request is being made because the parties
expect there to be a dispute as to the proper sentencing guidelines range and need additional time
to submit briefing and to further discuss whether a sentencing hearing is necessary.

       For the foregoing reasons, we respectfully request that Mr. Cohn’s sentencing be adjourned
to March at a date convenient to the Court. We further request that any sentencing submissions
be due no later than three weeks before the date of the sentencing. Defense counsel spoke to the
government who has no objection to this request.

Sincerely,

/s/ Michael M. Rosensaft

Michael M. Rosensaft




                                                KATTEN MUCHIN ROSENMAN LLP
                    CENTURY CITY     CHARLOTTE           CHICAGO         DALLAS         HOUSTON          LOS ANGELES
                            NEW YORK        ORANGE COUNTY              SHANGHAI          WASHINGTON, DC
                                   A limited liability partnership including professional corporations
                                         LONDON: KATTEN MUCHIN ROSENMAN UK LLP
